            Case 1:13-cr-00957-LTS Document 162
                                            161 Filed 04/24/20
                                                      04/20/20 Page 1 of 3
                                                                         1




                                        STAMPUR           & ROTH
                                             ATTORNEYS AT LAW

 WILLIAM J. STAMPUR                                                             299 BROADWAY, SUITE 800
 JAMES ROTH                                                                     NEW YORK, N.Y. 10007

                                                                                (212) 619-4240
                                                                                FAX (212) 619-6743




 April 17, 2020

 By Email

 The Honorable Laura Taylor Swain                                     MEMO ENDORSED
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

          Re:     United States v. Adam Bonano, et al.
                  13 Cr. 957 (LTS)

 Dear Judge Swain:

        I respectfully request an adjournment of Mr. Bonano’s sentence, now scheduled for April
 29, 2020, until either May 15, 18, or 22. It is my understanding that under the new protocol
 sentencing should be set for either Mondays Wednesdays or Fridays in the morning. The request
 is made so I may have additional time to speak with Mr. Bonano and finalize a sentence
 submission on his behalf.

          AUSA Thomas Wright has no objection to said request.
The adjournment request is granted. The Court will request a videoconference setting, with 15 minutes beforehand for Defendant's
consultation with counsel, for the morning of Monday May 18, 2020. No conference date and time can be confirmed before the
end of the preceding week, so counsel are requested to keep their calendars open for the hours of 9AM to 2PM on May 18, 2020,
until further notice. Defense counsel is requested to review the         Very truly yours,
enclosed waiver form with Defendant prior to the conference so that
Defendant can verify his consent at the beginning of the conference.
DE#161 resolved.
                                                                       William J. Stampur
SO ORDERED.
4/24/2020
/s/ Laura Taylor Swain, USDJ
  cc:      AUSA Thomas Wright
            Case 1:13-cr-00957-LTS Document 162 Filed 04/24/20 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                            -v-
                                                                               AT CRIMINAL PROCEEDING
ADAM BONANO,
                                       Defendant.                                13-CR-957 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Admission of Specification(s) of Violation

         I am aware that I have been charged with violations of conditions of my supervised release. I have
         read the Probation Department’s Amended Violation Report, dated March 18, 2020, containing the
         supervised release violation charges against me and have consulted with my attorney about those
         charges. I have decided that I wish admit to certain charged violations. I understand I have a right
         to appear before a judge in a courtroom in the Southern District of New York to enter my
         admission(s) and to have my attorney beside me as I do. I am also aware that the public health
         emergency created by the COVID-19 pandemic has interfered with travel and restricted access to
         the federal courthouse. I have discussed these issues with my attorney. By signing this document,
         I wish to advise the court that I willingly give up my right to appear in person before the judge to
         enter my admission(s). By signing this document, I also wish to advise the court that I willingly
         give up any right I might have to have my attorney next to me as I enter my admission(s) so long
         as the following conditions are met. I want my attorney to be able to participate in the proceeding
         and to be able to speak on my behalf during the proceeding. I also want the ability to speak privately
         with my attorney at any time during the proceeding if I wish to do so.



Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern District of
         New York at the time of my sentence and to speak directly in that courtroom to the judge who will
         sentence me. I am also aware that the public health emergency created by the COVID-19 pandemic
         has interfered with travel and restricted access to the federal courthouse. I do not wish to wait until
         the end of this emergency to be sentenced. I have discussed these issues with my attorney and
         willingly give up my right to be present, at the time my sentence is imposed, in the courtroom with
         my attorney and the judge who will impose that sentence. By signing this document, I wish to
         advise the court that I willingly give up my right to appear in a courtroom in the Southern District
         of New York for my sentencing proceeding as well as my right to have my attorney next to me at
         the time of sentencing on the following conditions. I want my attorney to be able to participate in
         the proceeding and to be able to speak on my behalf at the proceeding. I also want the ability to
         speak privately with my attorney at any time during the proceeding if I wish to do so.
          Case 1:13-cr-00957-LTS Document 162 Filed 04/24/20 Page 3 of 3




Date:           _________________________                  ____________________________
                Print Name                                 Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the proceedings
being held with my client and me both participating remotely.


Date:           __________________________                 _____________________________
                Print Name                                 Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The interpreter’s
name is: _______________________.


Date:           _________________________
                 Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                      2
